DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-7, 9-10 and 17-21 have been considered but are moot in view of new ground of rejection discussed below.
	Claim 8 has been canceled.
Claims 11-16 are withdrawn from consideration in this office action.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20120278331) in view of Griffin (US 20180137529 A1).
	Note: all documents that are directly or indirectly incorporated by reference in their entireties in Campbell (see for example, paragraphs 0037, 0039, 0042, 0044, 0063, 0081, including U.S 6756997 (referred to as Ward), application No. 11/324,202 (corresponding to U.S 20100153885 – hereinafter referred to as Yates), Ser. No. 12570778 (corresponding to U.S 20110078572 –referred to as Milazzo); Ser. No. 10/927,814 (corresponding to U.S 20050028208 –hereinafter referred to as E208); Ser. No. 09/332,244 (corresponding to US 20030149988- referred to as E988) are treated as part of the specification of Campbell (see for example, MPEP 2163.07 b).

Regarding claim 1, Campbell discloses an Artificial Intelligence (AI) based intelligent return path data (iRPD) system (include, include, but not limited to, figures 3-4, paragraphs 0008-0011, 0013-0016) comprising: 
at least one processor (control circuitry and/or processing circuitry at user equipment device – figure 3, paragraph 0046-0047) ; 

receive via a communication network, remote control data including keypress data manipulating a television via a non-hybrid set top box, wherein the keypress data is indicative of one or more keys pressed by a viewer on a remote control device for operating the television and the remote control data includes date-time stamps for the keys pressed (receiving via a communication network between input device and set top box, clickstream data including remote control button press/depress data manipulating a television via cable set top box/typical set top box to change channel, volume, stop, play, etc. , wherein clickstream data is indicative of one or more buttons such as power on/off, channel up/down, volume up/down, etc. pressed/depressed by a viewer on a remote control device for operating the television to turn on/off, change volume, change channel, fast forward, etc. and the clickstream data comprising time-stamp indicators with date and time – see include, but not limited to, figures 3, 5,8-12, paragraphs 0050, 0054, 0078-0079, 0081, 0123, 0134, 0138; Yate: paragraph 0118; Milazzo: figures 5, 7; E208: figures 3-4); 
Campbell discloses location information of the television (e.g., IP address, MAC address, location, room number, etc. – see include, but not limited to, paragraphs 0069, 0136, 0138-0139; E208: paragraph 0217);
generate a first set of clusters by clustering the keypress data received in the remote control data using a clustering methodology based on the date-time stamps (generating a first set of clusters of fast forward, volume change, channel change, etc. by clustering/grouping the button press/depress received in the clickstream data using a clustering methodology based on the time-stamped indicators – see include, but not limited to, figures 8-12, paragraphs 0087-0092, 0110, 0137-0139, 0150-0154); 
identify the keys pressed by the viewer (identifying the buttons such as volume button, channel change button, etc. pressed/depressed by the user  – see include, but not limited to, figures 8-12, paragraphs 0077-0080, 0138); 
determine operations executed by the viewer on the television based at least on the first set of clusters, wherein the operations include programming operations and non-programming control operations (determining operation such as channel change, volume change, fast forward, power on/off, etc.  executed by the user on the television based at least on the first set of clusters/groups, wherein the operations include programing operations such as program playback control/fast forward, change channel, etc. and non-programming control operations such as volume up/volume down, power off/on, etc.– see include, but not limited to, figures 8-12, paragraphs 0077-0080, 0090-0091, 0094, 0134, 0138); and 2PATENTAtty Docket No.: D19-014-03854-PR-US 
App. Ser. No.: 16/443,314 further cluster the first set of clusters using a trained clustering behavior model (e.g., predictive model, Bayesian inference, logical inference, Markov chain models, statistical model, and the like) that analyzes viewer behavioral patterns identified from the operations, wherein the further clustering is based at least on a plurality of factors (e.g., factors such as number of presses on one or more buttons in a particular period to change/surf channel, change volume, fast forward, etc. – see include, but not limited to, figures 5-12, paragraphs 0087-0094, 0101-0103,0106, 0111-0112, 0124, 0140, 0150-0154);
identify the viewer at the location based on an output from the trained clustering behavior model (identify the user as at location based on an output from the trained clustering behavior model according user identifier, user’s behavioral pattern, number of presses on button in particular period, etc. – see include, but not limited to, figures 9-12, paragraphs 0081, 0087-0091, 0110, 0133, 0136, 0141); and
identify viewer behavior patterns of the viewer based on patterns of clusters formed by the further clustering of the first set of clusters, wherein the identification of the user behavioral patterns includes determining affinity (interesting/attracting) of the viewer to television channels accessed by the viewer based at least on the distance between the clusters generated by the trained clustering behavioral model, wherein greater distance between the clusters generated by the trained clustering behavior model indicates higher affinity of the viewer to the television channels represented by the clusters separated by the greater distance (e.g., rapid television channel surfing, quick successions of fast forward button presses pattern (short distance) indicates user’s interest – see for example, paragraphs 0094, 0140, and therefore, greater distance/longer time between channel change, fast forward, etc. clusters indicates higher interest/attracting of viewer to the television channels – see include, but not limited to, 5-7, 9-12, paragraphs 0086-0094, 0103, 0106, 0111, 0125-0126, 0134, 0147, 0151-0154).
Campbell discloses providing location of device such as IP address, MAC address etc. (paragraphs 0136, 0138-0139; E208: paragraph 0217). However, Campbell does not explicitly disclose remote control data includes location information of television.  
	Griffin discloses remote control data includes location information of television (receiving message of action with location of the user device and/or recipient device – see for example, paragraphs 0052, 0054);
	generating a first set of clusters by clustering methodology based on date-time stamps (generating set of cluster by clustering methodology based on time of day of action – see paragraphs 0052-0053).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campbell with the teachings including remote data includes location of client device as taught b Griffin in order to yield predictable result of improving efficiency of targeting/recommending content based on location of the device (paragraphs 0056, 0058-0059).
	
Regarding claim 2, Campbell in view of Griffin discloses the iRPD system of claim 1, wherein the non-transitory processor readable medium stores further machine-readable instructions to receive the keypress data that cause the at least one processor to: pre-process the keypress data via normalization (pre-processing data via normalization/processing at remote control device and/or receiving device – see include, but not limited to, Campbell: figures 3, 5-12, paragraphs 0077-80, 87-90, 0102, 0134, 0138; Milazzo: paragraph 0059; Griffin: figure 3).  

Regarding claim 3, Campbell in view of Griffin discloses the iRPD system of claim 1, wherein the machine-readable instructions to generate clusters of the keypress data comprise further machine-readable instructions that cause the at least one processor to: 
 	receive the keypress data as hexadecimal code corresponding to each of the keys pressed by the viewer (see include, but are not limited to, Campbell: paragraphs 0134, 0138; Griffin: paragraph 0051); 
 	generate using K-means clustering methodology, one or more of the clusters indicative of the programming operations and the non-programming control operations wherein the keys are clustered based at least on the date-time stamps (see include, but are not limited to, Campbell: figures 5-12, paragraphs 0087-0092, 0105, 0111, 0150, 0152, 0157; Griffin: paragraphs 0052-0054).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to further modify Campbell with the teaching of hexadecimal code and K-means as further taught by Griffin in order to yield predictable result of improving efficiency and/or easily in data processing.

Regarding claim 4, Campbell in view of Griffin discloses the iRPD system of claim 3, wherein the machine-readable instructions to determine the operations comprise further machine readable instructions that cause the at least one processor to: 3PATENTAtty Docket No.: D19-014-03854-PR-US App. Ser. No.: 16/443,314 
 	map the keys identified from at least one of the clusters to a television channel number using a channel taxonomy (e.g., channel name, identifier, favorite channel, etc. classification, etc.), wherein the at least one of the cluster corresponds to the programming operations ( see include, but not limited to, Campbell: paragraphs 0078, 0094, 0134, 0138, 0154; Milazzo: figures 5, 7, paragraphs 0057, 0067; Griffin: paragraphs 0052-0054).  

Regarding claim 5, Campbell in view of Griffin discloses the iRPD system of claim 3, wherein the machine-readable instructions to determine the operations comprise further machine readable instructions that cause the at least one processor to: identify at least one of the clusters as corresponding to the non-programming control operations when the keys identified from the at least one cluster cannot be mapped to at least one television channel number in a channel taxonomy (e.g., power up/down or volume control operation, fast forward, etc. cannot be mapped to television channel number in the channel list - see include, but not limited to, Campbell: paragraphs 0077, 0079, 0134, 0138; Milazzo: figures 5, 7, paragraphs 0057, 0067; Griffin: paragraphs 0052-0054).  

Regarding claim 7, Campbell in view of Griffin discloses the iRPD system of claim 1, wherein the viewer behavioral patterns are indicative of one of channel scrubbing behavior and invalid channel scrubbing behavior (skipped or undesired program is not recommended/skipped or not interest or filtered – see include, but are not limited to, Campbell: paragraphs 0094, 0139; Milazzo: figure 5; Griffin: paragraphs 0051-0054).  

Regarding claim 17, limitations of a non-transitory computer readable storage medium that correspond to the limitation of the system in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Campbell in view of Griffin discloses a non-transitory processor-readable storage medium comprising machine- readable instructions that cause a processor to: 
 	receive via a communication network, remote control data including keypress data manipulating a television connected to a non-hybrid set top box, wherein the keypress data is indicative of one or more keys pressed by a viewer on a remote control device for operating the television and the remote control data includes date-time stamps for the keys pressed and location information of the television; 8PATENTAtty Docket No.: D19-014-03854-PR-US 
 	App. Ser. No.: 16/443,314 generate a first set of clusters by clustering the keypress data received in the remote control data using a clustering methodology based on the date-time stamps; 
 	identify the keys pressed by the viewer; 
 	determine operations executed by the viewer on the television based at least on the first set of clusters, wherein the operations include programming operations and non- programming control operations; and
	 further cluster the first set of clusters using a trained clustering behavior model that analyzes viewer behavioral patterns identified from the operations, wherein the further clustering is based at least on a plurality of factors; identify the viewer at the location based on an output from the trained clustering behavior model; and 
	identify viewer behavioral patterns of the viewer based on patterns of clusters formed by the further clustering of the first set of clusters, wherein the identification of the viewer behavioral patterns includes determining affinity of the viewer to television channels accessed by the viewer based at least on a distance between the clusters generated by the trained clustering behavior model, wherein greater distance between the clusters generated by the trained clustering behavior model indicates higher affinity of the viewer to the television channels represented by the clusters separated by the greater distance. (see similar discussion in the rejection of claim 1).  

Regarding claim 18, Campbell in view of Griffin discloses the non-transitory processor-readable storage medium of claim 17, wherein the instructions to receive the remote control data further comprising instructions that cause the processor to: receive the remote control data via a dongle attached to the set top box wherein the keypress data is received as hexadecimal code of each corresponding to each of the keys pressed by the viewer (see include, but are not limited to, discussion in the rejection of claim 3, wherein the “dongle” is read on receiving section or any component that is attached to the set top box – see include, but are not limited to, Campbell: figure 3, paragraphs 0054, 0078; Griffin: paragraphs 0051-0053).  

Regarding claim 19, Campbell in view of Griffin discloses the non-transitory processor-readable storage medium of claim 17, wherein the instructions to receive the remote control data further comprising instructions that cause the processor to: 9PATENTAtty Docket No.: D19-014-03854-PR-US App. Ser. No.: 16/443,314receive the remote control data via a communication module included in the remote control device, wherein the keypress data is received as hexadecimal code of each corresponding to each of the keys pressed by the viewer (keypress data is received as code each corresponding to each of the keys pressed by the viewer so that it record the code for each time a button pressed such as pressing Volume up 4 times, etc. see include, but not limited to, Campbell: figure 8-11, paragraph 0091; Griffin: paragraphs 0051-0053).  

Regarding claim 21, Campbell in view of Griffin discloses the iRPD system of claim 1, wherein the non-transitory processor readable medium stores further machine-readable instructions that cause the at least one processor to: 
	provide a dashboard that shows information collected from the keypress data wherein the dashboard includes at least: a viewer timeline pertaining to the viewer that displays various channels viewed at different times; and 
	a graph that represents affinities of the viewer for various genres of content (dashboard/table/information includes a viewer timelines with various channels viewed/accessed at different times, and information/recommendation that represents interest/attractiveness degree of the viewer for various genres/category of content – see include, but not limited to, Campbell: figures 8-12, paragraphs 10-14, paragraphs 0091, 0094, 0103, 0113-0115; Milazzo: figures 5, 7).

Claims 6, 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 20120278331) and Griffin (US 20180137529 A1) as applied to claim 3 or 17 above and further in view of Wang (US 2016/0044357).

Regarding claim 6, Campbell in view of Griffin discloses the iRPD system of claim 3, wherein the trained clustering behavior model implements model(s) methodology for the further clustering and the plurality of factors include channel genre, the data and time stamps, duration watch pattern and unique consumption pattern of the television channel (see include, but not limited to, Campbell: figures 8-12, paragraphs 0087, 0092, 0094, 0098, 0106, 0110, 0113, 0144; Griffin: paragraphs 0051-0054).
Campbell in view of Griffin does not explicitly disclose a model implements Gaussian Mixture Models (GMM) methodology.
Wang discloses trained clustering behavior model implements Gaussian Mixture Models (GMM) methodology for the further clustering (see include, but are not limited to, paragraphs 0080 -0087, 0112) and the further clustering with factors include channel genre of the television channels (e.g., categories such as drama, action, time, etc. – see include, but are not limited to, paragraphs 0098, 0101, 0112). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Campbell in view of Griffin with the teachings including trained clustering behavior model implements Gaussian Mixture Models (GMM) methodology as taught by Wang in order to yield predictable result of keeping the most likely distributions on top to the list or to achieve the personalized recommendation experience (see paragraphs 0110, 0114). 

Regarding claim 9, Campbell in view of Griffin and Wang discloses the iRPD system of claim 6, wherein the machine-readable instructions to identify the viewer behavioral patterns comprise further machine readable instructions that cause the at least one processor to: determine whether the viewer arrived at a selected television channel via channel scrubbing or if the viewer directly accessed the selected television channel based on patterns of the clusters generated by the trained clustering behavior model (e.g. channel surfing, channel up, etc. - see include, but not limited to, Campbell: figures 8, 10-12; paragraphs 0034, 0094, 0078, 0134, 0154; Milazzo: figures 5, 9; Wang: paragraphs 0022, 0039, 0047, 0092-0094, 0098).  

Regarding claim 10, Campbell in view of Griffin and Wang discloses the iRPD system of claim 6, comprising further machine readable instructions that cause the at least one processor to: monitor usage of each of the television channels by the viewer; and implement a metered usage billing to the viewer based on the identity of the viewer (monitory usage of each channel and charge usage of the channel, pay per view program of each channel –Campbell: figures 8-12, paragraphs 0031, 0128: E208: paragraphs 0067, 0183; E988: paragraphs 0060-0061, 0127, 0136; Wang: paragraphs 0039, 0047, 0092-0094, 0098).  

Regarding claim 20, Campbell in view of Griffin and Wang discloses the non-transitory processor-readable storage medium of claim 17, wherein the trained clustering behavior model implements Gaussian Mixture Models (GMM) methodology for the further clustering and the further clustering is based on at least one of channel genre, the date and time stamps, duration watch pattern and unique consumption pattern of the television channels (see similar discussion in the rejection of claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ramaswamy et al. (US 20130205314) discloses methods and apparatus to select media based on engagement levels.
	Lee et al. (US 20090131764) discloses systems and methods providing mass collection and centralized processing of physiological responses from viewers.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
February 11, 2021